DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on February 04, 2022 has been entered. Claims 1, 2, 4, 6, 26-28, 30-33, 36, 37, 39-42, 50, 73 and 74 are pending in this application.

Allowable Subject Matter
Claims 1, 2, 4, 6, 26-28, 30-33, 36, 37, 39-42, 50, 73 and 74 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Toyoda [US 20050042430 A1] teaches an aspect of the invention can provide a pattern forming method capable of patterning a thin film by a simplified and inexpensive device. In addition, it is another object of the invention to provide a wiring pattern forming method of forming a wiring pattern using the thin film, an electro-optical device having the wiring pattern, and an electronic apparatus. 
The prior art to Lee et al. [US 20150146180 A1] teaches a method for fabricating a nanoantenna array may include forming a resist layer on a substrate, forming a focusing layer having a dielectric microstructure array on the resist layer, diffusing light one-dimensionally in a specific direction by using a linear diffuser, forming an anisotropic pattern on the resist layer by illuminating the light diffused by the linear diffuser on the focusing layer and the resist layer, depositing a material suitable for a plasmonic resonance onto the substrate and the resist layer on which the pattern is formed, and forming a nanoantenna array on the substrate by removing the resist layer and the material deposited on the resist layer.
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of patterning a two-dimensional atomic layer material as claimed, more specifically, the method comprising step of illuminating a first location of an optothermal substrate with electromagnetic radiation, wherein the electromagnetic radiation has a power density of from 0.1 mW/pm2 to 5 mW/pm2; wherein the optothermal substrate comprises a plasmonic substrate having a plasmon resonance energy and the electromagnetic radiation comprises a wavelength that overlaps with at least a portion of the plasmon resonance energy of the plasmonic substrate, such that the optothermal substrate converts at least a portion of the electromagnetic radiation into thermal energy via plasmon-enhanced photothermal effects, in combination with the other elements required by claim 1.
	With regard to claim 41, the prior art of record does not anticipate nor render obvious to one skilled in the art a system for patterning a two-dimensional atomic layer material as claimed, more specifically the system comprising a light source configured to illuminate the optothermal substrate at a first location with electromagnetic radiation, wherein the electromagnetic radiation has a power density of from 0.1 mW/um? to 5 mW/um’ and the electromagnetic radiation comprises a wavelength that overlaps with at least a portion of the plasmon resonance energy of the plasmonic substrate, such that the optothermal substrate converts at least a portion of the electromagnetic radiation into thermal energy via plasmon-enhanced photothermal effects; thereby: generating an ablation region at a location of the two-dimensional atomic layer material proximate to the first location of the optothermal substrate via plasmon-enhanced photothermal effects, in combination with the other elements required by claim 41.
	Claims 2, 4, 6, 26-28, 30-33, 36, 37, 39, 40, 42, 50, 73 and 74 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882